Exhibit 99.1 DYNΛVAX INNOVATING IMMUNOLOGY 2929 Seventh Street, Suite 100 Berkeley, CA 94710 Dynavax Announces FDA Acceptance for Review of Biologics License Application and PDUFA Action Date for HEPLISAV-B™ Investigational adult hepatitis B vaccine offers higher rates of protection in two doses over one month BERKELEY, Calif. – March 30, 2016 Dynavax Technologies Corporation (NASDAQ: DVAX) announced today that the U.S. Food and Drug Administration (FDA) has accepted for review the Biologics License Application (BLA) for HEPLISAV-B™, the company’s vaccine candidate for immunization against hepatitis B infection in adults 18 years of age and older. The FDA has established September 15, 2016 as the Prescription Drug User Fee Act (PDUFA) action date. “This filing is another important step toward our goal of bringing HEPLISAV-B to market to protect adults against hepatitis B,” said Eddie Gray, chief executive officer for Dynavax. “We will continue to work closely with the FDA over the coming months in order to achieve HEPLISAV-B approval in the third quarter of 2016.” The HEPLISAV-B BLA is based on positive immunogenicity results from clinical trials that have generated safety data in more than 10,000 participants. Results of these trials showed that two doses of HEPLISAV-B given one month apart provides significantly higher rates of protection with an equivalent safety profile compared to three doses of Engerix-B, a currently marketed hepatitis B vaccine that is administered over six months. In Phase 3 studies across all participants, HEPLISAV-B achieved peak seroprotection rates of 95.7 percent compared with 79.5 percent for Engerix-B. Additionally, in more than 1,100 participants with diabetes, HEPLISAV-B provided seroprotection rates of 90 percent compared to 65.1 percent for Engerix-B. “Adult hepatitis B infection remains an important public health concern. If approved, HEPLISAV-B will represent the first advance in hepatitis B immunization in the United States in more than 25 years and will offer rapid protection from hepatitis B after only two doses in just one month,” said Robert Janssen, M.D., chief medical officer and vice president, clinical development for Dynavax. “We believe HEPLISAV-B will provide a significant real-world improvement over currently marketed hepatitis B vaccines.” About Hepatitis B
